Citation Nr: 1455313	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to a disability rating in excess of 10 percent for a left shoulder disability.

4. Entitlement to a disability rating in excess of 10 percent for a left knee disability.

5. Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  That morning the Veteran's attorney representative reported that the Veteran was suddenly unable to appear, however the attorney appeared at the Board in Washington, D.C. for the hearing.  Rather than seek postponement of the hearing, the Veteran's attorney noted that she felt that the Veteran's testimony would not add much that was not already in the record.  Rather, the Veteran's attorney elected to presented oral argument on the Veteran's behalf, and submitted additional written evidence in support of the claim.    See 38 C.F.R. § 20.702 (2014).  The transcript of the attorney's argument is contained on the Virtual VA paperless claims processing system.

Other documents contained on Virtual VA include VA treatment records from the Salisbury VA Medical Center (VAMC) dated November 2010 to September 2011, and from the Asheville VAMC dated July 2007 to December 2011; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.  

At the November 2013 hearing, the Veteran's attorney indicated the Veteran may wish to pursue a claim of entitlement to service connection for an acquired psychiatric disorder, and to reopen a claim of entitlement to service connection for alcohol abuse, but that he did not yet wish to pursue those claims.  Further, in a September 2010 statement the Veteran indicated his back and legs are "giving [him] trouble," however the statement is unclear as to whether the Veteran is asserting that his back and leg trouble is related to his service-connected knees and/or hip.  Therefore, the Board will not refer any claims to the Agency of Original Jurisdiction (AOJ) at this time, but notes the Veteran is free to file such claims at a future date.  See also January 2012 Statement of the Case (noting that if the Veteran feels his service-connected right hip has worsened in severity, he may file a claim for an increased evaluation of the right hip).

The issues of entitlement to service connection for a left hip disability, entitlement to a disability rating in excess of 10 percent for a left shoulder disability, entitlement to a disability rating in excess of 10 percent for a left knee disability, and entitlement to a disability rating in excess of 10 percent for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A May 2007 rating decision denied entitlement to service connection for a left hip disability based on the determination that the evidence did not establish that a left hip disability began during or was caused by the Veteran's military service.  The Veteran did not submit a notice of disagreement with the May 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the May 2007 rating decision.

2. Since the May 2007 RO decision, the Veteran submitted an August 2010 lay statement by F.C.B., Jr., attesting that the Veteran dislocated his hip in a motorcycle accident in service, as well as the Veteran's September 2010 statement asserting that he dislocated his left hip in a motorcycle accident during service.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left hip disability.

CONCLUSIONS OF LAW

1. The May 2007 rating decision, which denied entitlement to service connection for a left hip disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The additional evidence received since the May 2007 rating decision is new and material, and the claim of entitlement to service connection for a left hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

A May 2007 rating decision denied the Veteran's claim of entitlement to service connection a left hip disability based on the determination that the evidence did not establish that a left hip disability began during or was caused by the Veteran's military service.  The Veteran did not submit a notice of disagreement with the May 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the May 2007 rating decision.  As such, the May 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final May 2007 rating decision, the Veteran submitted an August 2010 lay statement by F.C.B., Jr., attesting that the Veteran dislocated his hip in a motorcycle accident in service, as well as the Veteran's September 2010 statement asserting that he dislocated his left hip in a motorcycle accident during service.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in May 2007, and indicates the Veteran's current left hip disability may have begun during the Veteran's military service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a left hip disability, as it raises a reasonable possibility that the Veteran's current left hip disability is related to his active duty military service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left hip disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that his left hip was injured in a motorcycle accident while stationed in Japan in 1974.  See, e.g., September 2010 Veteran statement; August 2010 F.C.B., Jr. statement.  Service connection for the Veteran's right hip was granted in a January 1983 rating decision, as the Veteran's November 1981 report of medical history upon separation and November 1981 separation examination reported his right hip was dislocated in a motorcycle accident in service.  The Veteran contends that both of his hips were injured in that accident.  See November 2013 hearing argument.

Upon VA examination in January 1982, the Veteran reported that he had dislocated his left hip in a car accident, and that he rarely had aching in the hip.  In a January 1982 Report of Accidental Injury, the Veteran reported that the motorcycle accident occurred in June 1974, and that he received treatment at the U.S. Air Force Hospital at Tachikawa Air Base in Japan, and then at Womack Army Hospital at Fort Bragg, North Carolina, both in July 1974.  The Veteran also reported that he was stationed at Camp Zama, Japan at the time of the accident.  See also September 2010 Veteran statement; August 2010 F.C.B., Jr. statement.  The Veteran stated in the January 1982 Report of Accidental Injury that he was submitting a copy of the Line of Duty investigation regarding the accident, however no such document is of record.  Further, the Veteran's service treatment records do not include any treatment records or reports regarding the injuries the Veteran sustained in the 1974 motor vehicle accident.  See also January 1983 rating decision ("The veteran's service records are incomplete.").  On remand, the AOJ should make appropriate efforts to obtain any outstanding service treatment records, and any personnel records, including Line of Duty investigations, regarding the Veteran's June 1974 motorcycle accident.

The evidence of record also indicates that there are outstanding VA treatment records, particularly from the Salisbury VAMC dated between January 2007 and August 2010.  Although there are records from the Salisbury VAMC dated June 2010 to July 2010 of record, the Board notes that a hand-written note on the top page states, "Too many to print all."  Therefore, the Board believes there may be outstanding records from those two months as well.  On remand, the AOJ should obtain all outstanding treatment records from the Salisbury VAMC and the Asheville VAMC to present.

The Veteran's current left hip disability has been diagnosed as degenerative arthritis.  See May 2012 VA primary care letter; May 2012 VA x-ray report of the left hip.  The Veteran's attorney argues not only that the Veteran's left hip was injured in the same 1974 motorcycle accident as his right hip, but that the Veteran's current left hip disability may be caused or aggravated by the Veteran's service-connected right hip.  See November 2013 hearing argument; November 2013 attorney brief.  Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current left hip disability.

Further, the Veteran contends that his service-connected left and right knee disabilities have worsened in severity since his last VA examination in October 2010.  See November 2013 hearing argument; November 2013 attorney brief.  The evidence of record indicates that arthritis has now been diagnosed in the Veteran's right knee, and the Veteran complained of knee pain after suffering falls.  See September 2013 VA SATP Note (Veteran complained of left knee pain after falling at a bowling alley); September 2013 VA Internal Medicine Note (Veteran complained of knee pain after falling overnight while getting to the restroom); June 2013 VA Emergency Department Triage Note (Veteran complained of pain in his right knee after a fall); May 2012 VA x-ray report of the right knee (showing arthritis).  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's right and left knee disabilities.

The Veteran underwent a VA examination regarding his service-connected left shoulder in February 2007.  At that time, the Veteran complained that his left shoulder was hurting more, with the pain worse at night, and that he was experiencing a decreased range of motion.  The February 2007 VA examiner noted instability, stiffness, and weakness in the shoulder.  Upon examination, the Veteran's left shoulder had flexion to 130 degrees, with pain at 130 degrees, abduction to 135 degrees, with pain at 135 degrees, external rotation to 61 degrees, with pain at 61 degrees, and internal rotation to 90 degrees.  

In October 2010, the Veteran was afforded a VA examination in conjunction with the claim currently before the Board.  At that time, the October 2010 VA examiner stated that the Veteran's claims file was not reviewed, but that his medical records were reviewed.  The Veteran complained of left shoulder pain 2 to 3 times per week, lasting a few minutes to all day depending on his activity.  The October 2010 VA examiner also stated that the Veteran experienced weakness in his left shoulder, and that the symptoms affected movement of the joint, but reported that the Veteran did not experience any instability or stiffness.  Upon examination, the Veteran's left shoulder had flexion to 180 degrees with pain, abduction to 180 degree, external rotation to 80 degrees, and internal rotation to 90 degrees.  The October 2010 VA examiner stated that there was objective evidence of pain with active motion, however did not indicate where pain began or ended.  Further, the October 2010 VA examiner did not comment upon the apparent marked improvement in the range of motion of the Veteran's left shoulder between the February 2007 and October 2010 VA examinations, although the Veteran complained of worse symptoms, including pain, upon VA examination in October 2010.  

The Board finds the discrepancy between the range of motion findings in the Veteran's October 2010 and February 2007 VA examinations, as well as the lack of report regarding where the Veteran's pain begins and ends in range of motion testing, indicate the October 2010 VA examination may not be fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the AOJ should schedule the Veteran for a new VA examination to determine the current severity level of his left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding service treatment records, to include any missing records and hospital reports regarding the Veteran's June 1974 motorcycle accident and subsequent treatment at Camp Zama, Japan, the U.S. Air Force Hospital at Tachikawa Air Base in Japan, and Womack Army Hospital at Fort Bragg, North Carolina.  

The AOJ should also make appropriate efforts to obtain any service personnel records pertinent to that accident, to include any Line of Duty investigation reports.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record, and a copy provided to the Veteran's representative.

The AOJ must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Salisbury VAMC dated between January 2007 and August 2010 and from September 2011 to the present, and from the Asheville VAMC dated from October 2013 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by an appropriate examiner to determine the nature and etiology of his current left hip disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left hip disability is related to or caused by the Veteran's service?  

The examiner should specifically address the Veteran's report that he injured both his right and his left hips in a motorcycle accident while stationed in Japan in 1974.  See November 2013 hearing argument; November 2013 attorney brief.  The examiner should specifically address the Veteran's report to the January 1982 VA examiner that he had dislocated his left hip in a car accident, and that he had aching in the hip.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left hip disability was caused by his service-connected right hip disability?

The examiner should specifically address the Veteran's contention that the overuse of his left hip, and the left hip's compensation for the service-connected right hip, have caused the current left hip disability.  See November 2013 hearing argument; November 2013 attorney brief.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left hip disability is aggravated by his service-connected right hip disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected right and left knee disabilities, and his service-connected left shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology, and should provide the following information: 

a) The examiner should specifically state range of motion findings using a goniometer.  

For the Veteran's left shoulder, the examiner is asked, to the extent possible, to address and reconcile the discrepancies between the range of motion findings found upon VA examination in February 2007 and October 2010.  The examiner is also asked to address and reconcile any discrepancy between previous range of motion findings with the range of motion findings upon his/her examination.

b) The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

c) The examiner should describe any subluxation or instability of the right and/or left knee.

The complete rationale for the opinion should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should conduct any other development deemed appropriate.

6. After the above development has been completed, readjudicate the claims.  The AOJ should specifically consider whether referral for extraschedular consideration is appropriate for the Veteran's left shoulder, left knee, and/or right knee due to the degree of the Veteran's pain.  See November 2013 hearing argument.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


